MEMORANDUM **
F. Joe Yeager appeals pro se from the district court’s judgment dismissing his Third Amended Complaint on numerous grounds. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal for lack of subject matter jurisdiction, Campos v. Nail, 940 F.2d 495, 496 (9th Cir.1991), and for failure to state a claim, Outdoor Media Group, Inc. v. City of Beaumont, 506 F.3d 895, 899-900 (9th Cir.2007).
We affirm for the reasons stated in the district court’s Order Dismissing Plaintiffs Third Amended Complaint With Prejudice. Yeager’s contentions on appeal are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.